        Case 2:21-cv-00080-MLCF-DPC Document 7 Filed 01/15/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA
__________________________________________
                                                     )
 DONNA LOU and DAREN PARSA, on their own )
 behalf and on behalf of their deceased minor child, )
 E.P.                                                )
                      Plaintiffs,                    )
        v.                                           ) Case No. 2:21-cv-00080
                                                     )
 SHERIFF JOSEPH P. LOPINTO, III, CHAD                )
 PITFIELD, RYAN VAUGHT, STEVEN                       )
 MEHRTENS, SHANNON GUIDRY, NICK                      )
 VEGA, MANUEL ESTRADA, MYRON                         )
 GAUDET, JOHN DOES 1-3, VICTORY REAL                 )
 ESTATE INVESTMENTS LA, LLC and                      )
 WESTGATE INVESTORS NO LLC D/B/A                     )
 WESTGATE SHOPPING CENTER, ABC                       )
 INSURANCE COMPANY, and XYZ                          )
 INSURANCE COMPANY,                                  )
                                                     )
                     Defendants.



                       ORDER GRANTING ADMISSION PRO HAC VICE

         The Court, after reviewing the ex parte motion of counsel of record William Most and

 considering the grounds therefore, does hereby grant permission for attorney Andrew C. Clarke

 to appear pro hac vice in the above-captioned matter.

         It is ORDERED AND ADJUDGED that Plaintiff’s pro hac vice motion is GRANTED.



                         DONE AND ORDERED in Louisiana this 15thday of         January , 2021.



                                                         MARTIN L.C. FELDMAN
                                                     UNITED STATES DISTRICT JUDGE




 Order Granting Pro Hac Vice Admission - 1
